COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


7-ELEVEN, INC. #11070 AND ACE AMERICAN
 INSURANCE COMPANY
                                                                      MEMORANDUM OPINION *
v.     Record No. 2613-11-2                                               PER CURIAM
                                                                           MAY 8, 2012
CHARLEEN M. DREW


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Joseph F. Giordano; Kathryn Lea Harman; Semmes, Bowen &
                 Semmes, on briefs), for appellants.

                 (Louis D. Snesil; Marks & Harrison, P.C., on brief), for appellee.


       7-Eleven, Inc. #11070 and Ace American Insurance Company appeal a decision of the

Workers’ Compensation Commission finding that they are responsible for surgery and

replacement of a quad cane and diabetic shoes, recommended by the treating physician. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final, majority

opinion. See Drew v. 7-Eleven, Inc., VWC File No. 225-24-14 (Nov. 30, 2011). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.